DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
Response to Arguments
The objection to the claims is withdrawn in light of the amendments to the claims.
The indicated allowability of claims 1, 3-9, 11, 15-22, 24, and 26-29 is withdrawn in light of the IDS submitted 18 October 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 7-9, 11, 13, 14, 17, 21, 22, 24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersch et al., US Patent Number 7,423,778 B2 (hereinafter Hersch).
Regarding claim 1, Hersch teaches a method for controlling color in a printing press, said printing press including at least one printing station printing a respective color design, the method comprising:
a) providing a Control-factor-to-Color Model (CfCM) to control color in the printing press, said CfCM stored in computer memory as at least one of: a look up table (LUT) and a mathematical model, the CfCM accessible to a processor and defining variations in color-related information of a printed design as a function of changes in at least one control factor, said at least one control factor including pressure between rollers in said at least one printing station, said CfCM comprising a correlation of a plurality of control factor values to corresponding color related information, said color related information relating to a set of color characteristics or to information from which the set of color characteristics can be determined, the color characteristics including at least one of spectral reflectance values and coordinates in a color space (“the comprehensive spectral prediction model disclosed in the present invention can be used to carry out the color separation and determine the amounts of non-standard inks which need to be printed in order to yield a desired CIE-XYZ calorimetric value,” col. 3, lines 2-6; “the disclosed comprehensive spectral prediction model is useful for printer calibration,” col. 3, lines 31-32; “It may also be used for controlling the printer when printing with non-standard inks,” col. 3, lines 45-46);
b) printing a first instance of a printed color design on a web; c) acquiring color characteristics corresponding to said first instance of the printed color design on the web; d) 
Regarding claim 7, Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hersch also teaches deriving said CfCM (“the comprehensive spectral prediction model disclosed in the present invention,” col. 3, lines 2-3 – this model did not exist prior to the invention, therefore the inventors must have derived the model).
Regarding claim 8, Hersch teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Hersch also teaches wherein deriving the CfCM comprises: for each printing station, printing a plurality of instances of a color design at a plurality of selected sets of control factors values; acquiring color characteristics corresponding to each printed instance of the color 
Regarding claim 9, Hersch teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Hersch also teaches wherein said color space is selected from the group consisting of: CIEL*a*b*; CIEL*u*v*; CIE L* C *H*; CI EXYZ; RGB; and CYM K (“We quantify the visual quality of color halftone patch predictions by converting measured and predicted spectra first to CIE-XYZ and then to CIE-LAB,” col. 8, lines 5-8).
Regarding claim 11
Regarding claim 13, Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hersch also teaches wherein said determining the change to at least one control factor further includes: determining stability of an image quality metric to the recommended change (“These new values are used for the next iteration. After a few iterations, typically 4 or 5 iterations, the system stabilizes and the obtained coverages c.sub.1', c.sub.2' and c.sub.3' are the effective coverages,” col. 14, lines 59-63).
Regarding claim 14, Hersch teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Hersch also teaches wherein said determining the change to said at least one control factor further includes informing an operator of said change when said image quality metric is determined as stable and receiving operator decision (“In the case that certain ink flows are stable, i.e. they provide equal ink amount per printed surface element, and that other ink flows are fluctuating, the control system may within its prediction model, keep the ink thicknesses associated to the stable ink flows constant and only fit those ink thicknesses which are associated with fluctuating ink flows. Corresponding thickness differences are then used to activate the regulators of the inking units whose fluctuating ink flows need to be controlled,” col. 26, lines 16-24).
Regarding claim 17, Hersch teaches a system for controlling color in a printing press, said printing press including at least one printing station printing a respective color design, said at least one printing station including at least one pair of printing rollers, the system comprising:
a color measurement unit, for measuring intensity of light reflected from or transmitted through a printed substrate at each of a plurality of spectral ranges over a selected bandwidth; an actuator interface, for transforming instructions to signals which operate actuators that move the rollers of said at least one printing station (“the comprehensive spectral prediction model disclosed in the present invention can be used to carry out the color separation and determine the amounts 
a processor, coupled with said color measurement unit and with said actuator interface, said processor configured to determine color quality of a printed color design, to determine a required change to at least one control factor when a correction is required, and to send instructions to said actuator interface to cause the actuators to move the rollers to implement said required change, the processor configured to determine said required change by determining the at least one control factor with respective color related information that results in reference color characteristics according to a Control-factor-to-Color-Model (CfCM) stored in computer memory as at least one of: a look up table (LUT) and a mathematical model, said CfCM accessible to the processor and defining variations in color related information of a printed design as a function of changes in said at least one control factor, said at least one control factor includes pressure between rollers in said at least one printing station, said CfCM comprising a correlation of a plurality of control factor values to corresponding color related information, said color related information relating to a set of color characteristics or to information from which the set of color characteristics can be determined, the color characteristics including at least one of spectral reflectance values and coordinates in a color space (“the comprehensive spectral prediction model disclosed in the present invention can be used to carry out the color separation and determine the amounts of non-standard inks which need to be printed in order to yield a desired CIE-XYZ calorimetric value,” col. 3, lines 2-6; “the disclosed comprehensive spectral prediction model is useful for printer 
Regarding claim 21, Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Hersch also teaches wherein said change to at least one control factor being further determined according to a control factors operational range (the change to a control factor cannot be outside of an operational range in Hersch, as the control factor can only be controlled in the operational range in which the control factor can be controlled).
Regarding claim 22, Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Hersch also teaches wherein said color quality relates to deviation between the acquired color characteristics and reference color characteristics, wherein said color quality metric is at least one of: AEOO; and AEcmc (“The Euclidian distance .DELTA.E in CIE-LAB space gives a measure of the visually perceived distance between measured and predicted spectra,” col. 8, lines 10-12).
Regarding claim 24, Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Hersch also teaches wherein, when said processor determines a-the required change to at least one control factor, said processor determines a recommended change to said at least one control factor and further determines stability of an image quality metric to the recommended change, wherein said processor further informs an operator of said recommend change when said image quality metric is determined as stable, and wherein said processor receives a decision of said operator (“In the case that certain ink flows are stable, i.e. they provide equal ink amount per printed surface element, and that other ink flows are fluctuating, the control system may within its prediction model, keep the ink thicknesses associated to the stable ink flows constant and only fit those ink thicknesses which are associated with fluctuating ink flows. 
Regarding claim 26, Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Hersch also teaches wherein said color quality relates to deviation between the acquired color characteristics and reference color characteristics, and said color quality metric comprises spectral distance (“The Euclidian distance .DELTA.E in CIE-LAB space gives a measure of the visually perceived distance between measured and predicted spectra,” col. 8, lines 11-12).
Regarding claim 27, Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hersch also teaches wherein said color quality relates to deviation between the acquired color characteristics and reference color characteristics, and said color quality metric comprises spectral distance (“The Euclidian distance .DELTA.E in CIE-LAB space gives a measure of the visually perceived distance between measured and predicted spectra,” col. 8, lines 11-12).
Regarding claim 28, Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Hersch also teaches wherein steps b)-h) are performed during a press initialization phase of the workflow and during a printing process monitoring phase of a workflow (“while running the print job,” col. 23, line 8 – the entire process of running a print job includes all steps of running a print job).
Regarding claim 29, Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above. Hersch also teaches wherein the system is configured to determine the color quality of the printed color design, determine the required change to the at least one control factor, and to send the instructions to the actuator interface during a press initialization phase of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hersch in view of Poetter et al., US Patent Number 6,634,297 B2 (hereinafter Poetter).
Regarding claim 3:
Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Hersch does not teach further including, prior to determining the change to the at least one control factor, determining a control factors operational range, the color factors operational range defining a range of color factors outside of which a deviation may result in degradation of image quality, wherein said at least one control factor with respective color related information that results in the corrected color characteristic is within said control factors operational range.
Poetter teaches a method for controlling color in a printing press, said printing press including at least one printing station printing a respective color design (Fig. 1), the method 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersch to perform a method of determining the operational range of the control parameters of pressure, because Poetter teaches that determining the operational range of the parameters is advantageous for helping to automatically set printed images to the desired optimal quality.
Regarding claim 4, the combination of Hersch and Poetter teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Hersch and Poetter also teaches wherein said determining said control factors operational range includes: for each printing station, printing the respective color design at a plurality of selected sets of control factors values; acquiring an image of each printed color design; determining an image quality metric for each printed color design according to the acquired image thereof; and selecting the sets of control factors exhibiting predetermined image quality metric values (Poetter: ranges determined as illustrated in Fig. 2).
Regarding claim 5, the combination of Hersch and Poetter teaches the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Hersch and Poetter also teaches wherein said image quality metric is selected from the group consisting of: subjective quality factor; square-root integral; modulation transfer function; and weighted normalized cross correlation (Poetter: “in the area, in which the change in intensity flattens off, an optimum… is .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hersch in view of Poetter as applied to claim 4 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 6:
The combination of Hersch and Poetter teaches the invention of claim 4, as set forth in the rejection of claim 4 above.
The combination of Hersch and Poetter does not teach wherein said respective color design is a set of slur targets.
AAPA teaches that slur targets are known from FIRST 4.0 specifications, Section 20.4.8.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Hersch to use slur targets, because AAPA teaches that such targets are so advantageous for determining color quality that they have been included in an industry standard for determining color quality of printed material.
Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hersch in view of Schneider et al., US Patent Number 7,421,948 (hereinafter Schneider).
Regarding claim 15:
Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Hersch does not teach wherein said at least one control factor further includes viscosity.
Schneider teaches that viscosity control (“accommodated by reducing the ink viscosity,” col. 3, lines 10-15) is advantageous for keeping quality of a printed product generated at a high level (col. 3, lines 64-65).

Regarding claim 16:
Hersch teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Hersch does not teach wherein said change to said at least one control factor is applied by first determining a change in pressure and further determining a change in viscosity when the change in pressure does not achieve desired change in color.
Schneider teaches that viscosity control (“accommodated by reducing the ink viscosity,” col. 3, lines 10-15) is advantageous for keeping quality of a printed product generated at a high level (col. 3, lines 64-65).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersch to monitor and adjust viscosity as necessary, because Schneider teaches that viscosity control is advantageous for keeping quality of a printed product generated at a high level, thereby resulting in wherein said change to said at least one control factors is applied by determining a change in viscosity.
Regarding claim 18:
Hersch teaches the invention of claim 17, as set forth in the rejection of claim 17 above.
Hersch does not teach wherein said at least one control factor further includes viscosity.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hersch to monitor and adjust viscosity as necessary, because Schneider teaches that viscosity control is advantageous for keeping quality of a printed product generated at a high level, thereby resulting in wherein said at least one control factor further includes viscosity.
Regarding claim 19, the combination of Hersch and Schneider teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Hersch and Schneider also teaches wherein said processor directs said actuator interface to move at least one of said pair of printing rollers according to the determined change when said at least one control factor includes said pressure between rollers (Hersch: “When running the print job, the same constant color elements embedded within the printed page are measured from time to time in order to obtain either their reflectance spectra or their calorimetric values,” “If the printer is known to transfer an amount of ink proportional to the surfaces which need to be inked (constant ink flow per printed surface element) and to vary another printer actuation parameter controlling for example the pressure between the ink transfer element and the substrate (paper),” “Differences in effective surface coverages between initial effective coverages computed at calibration time or when the print job is started and coverages deduced at print time allow to control the corresponding printer actuation parameter,” col. 23, lines 8-35). “When running the print job, the same constant color elements embedded within the printed page are measured from time to time in order to obtain either their reflectance spectra or their calorimetric values,” “If the printer is known to transfer an 
Regarding claim 20, the combination of Hersch and Schneider teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Hersch and Schneider also teaches further including a viscosity controller coupled with said processor, wherein said processor directs said viscosity controller to modify the viscosity of ink employed by said at least one printing station according to the determined change to said respective at least one control factor when said at least one control factor includes said viscosity (Schneider: “accommodated by reducing the ink viscosity,” col. 3, lines 10-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
20 November 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853